DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-22 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-22 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) identifies a user by performing voice print authentication each time a voice is inputted to the voice input device; and changes a time until a setting condition of the job is returned to the initial setting condition by the hardware processor, between a case where a user who has uttered the voice inputted to the voice input device is changed in the voice print authentication and a case where the user is not changed in the voice print authentication. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2011/0054908 to Matsuda et al. which teaches a image processing system includes an information processing apparatus and an image processing apparatus connected to each other via a network. The information processing apparatus has an 
 
The other art is US Publication No. 2020/0153984 to Okumura which teaches an information processor including a voice inputter, a display, and a controller is provided. The controller executes a voice operation mode allowing an operation by voice input via the voice inputter, and performs control to reduce visibility of the display when execution of the voice operation mode is started. However, Okumura fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW H LAM/               Primary Examiner, Art Unit 2675